Per Curiam.

Appellant contends that the mandate of the Supreme Court, above quoted, does not bar him from confirming his original assessment orders against the appellees “where the opinion of the court does not discuss or decide” the applicability of the reciprocity agreements to the Highway Use Tax Act; that the doctrine of res judicata is not applicable; and that the decisions of the Board of Tax Appeals should be reversed and remanded with instructions to the board to pass on the merits of the reciprocity agreements.
This court is not in accord with appellant’s contentions. The appellees herein were .parties involved in the Geo. F. Alger case, supra, the assessments involved are identical, and the reciprocity agreements involved were before the court at the time of that decision. The issues of the effectiveness and applicability of the reciprocity agreements to the highway use tax were litigated and determined therein. The doctrine of res judicata is applicable here.
The decisions of the Board of Tax Appeals are affirmed.

Decisions affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell and Herbert, JJ., concur.
Peck, J., not participating.